DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9629392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: US 2004/0101543 (Liu hereinafter) is the closest prior art. Liu neither discloses nor suggests ultrafiltration or an extract consisting of compounds having a molecular weight of less than about 5,000.
A secondary reference, “Ultrafiltration” (Clapp hereinafter), teaches that ultrafiltration of tobacco extracts is known in the art to be used to remove protein, polypeptide fragments and suspended solids and enrich low molecular weight components such as nicotine and sugars. However, Clapp teaches that ultrafiltration covers molecular weights from about 150 to 100,000 and provides no suggestion or motivation to select a cutoff to restrict the extract to consisting of compounds having a molecular weight of less than about 5,000 as currently claimed, or to form an orally dissolvable, translucent smokeless tobacco product. Clapp teaches forming a reconstituted tobacco product, e.g.- a sheet, having the ultrafiltered permeate applied thereto rather than a translucent smokeless tobacco product. The instant disclosure provides data that demonstrates that an ultrafiltration membrane cutoff of 5,000 provides a significantly more translucent extract than a higher molecular weight membrane cutoff of 50,000, both molecular weights being embodied by Clapp. The prior art does not disclose a relationship between the cutoff molecular weight and translucency of the extract, thus the claimed smokeless tobacco product is considered nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747


/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747